IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 239 MAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
SEDRICK T. SMITH,                        :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of August, 2016, the Petition for Allowance of Appeal

and Application for Leave to Amend are DENIED.